SUPPLEMENT DATED JULY 8, 2010 TO PROSPECTUS DATED MAY 1, 2010 WRL XCELERATORSM, WRL XCELERATOR FOCUSSM and WRL XCELERATOR EXECSM Issued through WRL Series Life Account By Western Reserve Life Assurance Co. of Ohio The following information hereby supplements or amends, and to the extent inconsistent replaces, certain information contained in your prospectus. The following sentence is deleted from the first paragraph on page 75 of your prospectus under the heading “Making Premium Payments”: We will consider any payments you make to be premium payments, unless you clearly identify them as loan repayments. The following sentence is deleted from the third paragraph on page 93 of your prospectus under the heading “Loans - General”: We will consider any payments you make on the Policy to be premium payments unless the payments are clearly identified as loan repayments. PLEASE
